               Office of the Chapter 13 Standing Trustee
                                    Isabel C. Balboa, Chapter 13 Standing Trustee†
         Jane L. McDonald, Counsel                                                            Kelleen E. Stanley*
         Raymond H. Shockley, Jr. Staff Attorney                                                Jennie P. Archer*
         Jennifer R. Gorchow, Staff Attorney                                                  Jenai M. Cerquoni*
                                                                                       *Certified Bankruptcy Assistant
                                                                              †Fellow, American College of Bankruptcy

                                                       October 12, 2018


The Honorable Andrew B. Altenburg, Jr.
United States Bankruptcy Court
P.O. Box 2067
Camden, New Jersey 08102

RE:         Chapter 13 Bankruptcy
            Debtor(s) Name:                   John T. Marcellus, Jr. and Jessica L. Marcellus
            Case No:                          17-28350 ABA
            Hearing Date:                     N/A

Dear Judge Altenburg:

        Please accept this letter as a limited objection to Debtor(s)’ Motion/Application, which
was recently filed on October 11, 2018. However, a Motion/Application for Compensation was
previously submitted with the Court on September 25, 2018, in which a limited objection was
filed by our office on October 2, 2018.

       As of today’s date, it does not appear the motion/application filed September 25, 2018
has been addressed and/or withdrawn. Pursuant to, DNJ L.R.B. 2016-5 (b)(3), a supplemental fee
application in a Chapter 13 case may not be submitted more than once every 120 days.

             As always, the Court is welcome to contact the Trustee with any concerns.

                                               Respectfully submitted,

                                               OFFICE OF THE CHAPTER 13
                                               STANDING TRUSTEE

                                                   /s/ Isabel C. Balboa
                                               ISABEL C. BALBOA
                                               Chapter 13 Standing Trustee

ICB:lka

c:          Brad J. Sadek, Esquire (Debtor(s) Attorney) (via Electronic Case Filing / ECF)
            John T. Marcellus, Jr. and Jessica L. Marcellus (Debtors’) (via First Class Mail)


     Cherry Tree Corporate Center                                                                   Payments Only:
     535 Route 38
     Suite 580                                                                                       P.O. Box 1978
     Cherry Hill, NJ 08002                                                                 Memphis, TN 38101-1978
     (856) 663-5002
